IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  March 10, 2009
                                 No. 08-60900
                               Summary Calendar                Charles R. Fulbruge III
                                                                       Clerk

FARO ZARIC

                                             Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                             Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                              BIA No. A73 626 144


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Faro Zaric, a native of Yugoslavia, petitions this court for review of a final
order of the Board of Immigration Appeals (BIA) denying his motion for
reconsideration. Zaric, a Muslim of Albanian descent who evaded the draft in
Yugoslavia, was granted asylum in December 1996. In February 2007, an
immigration judge (IJ) determined that Zaric’s status as an asylee should be
terminated due to a fundamental change in circumstances.             See 8 U.S.C.



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-60900

§ 1158(c)(2)(A); 8 C.F.R. § 208.24(f). The IJ also determined that Zaric was
deportable under 8 U.S.C. § 1227(a)(2)(A)(i) because Zaric had committed a
crime involving moral turpitude in April 2001, within five years after his
admission to the United States, and he had been convicted of a crime for which
a sentence of one year or longer may be imposed. The Board of Immigration
Appeals (BIA) affirmed the IJ’s decision.
      Zaric then filed a motion for reconsideration with the BIA. He argued that
circumstances had not changed since he was granted asylum and that ethnic
conflict and violence still existed in Serbia and Montenegro. He also contended
that he was not subject to removal under § 1227(a)(2)(A)(i) because he was
convicted of the offense in January 2002, outside the five-year period. The BIA
denied Zaric’s motion for reconsideration. This petition followed.
      Zaric, citing country reports regarding conditions in Serbia and
Montenegro, argues that his status as an asylee should not have been
terminated because country conditions have not changed. Our review, however,
shows that the BIA’s determination as to a fundamental change in
circumstances was not without foundation in the evidence and was not an abuse
of discretion.   See Lara v. Trominski, 216 F.3d 487, 496 (5th Cir. 2000);
Osuchukwu v. INS, 744 F.2d 1136, 1141 (5th Cir. 1984).
      Zaric’s opening brief also renews his argument that he was not subject to
removal under § 1227(a)(2)(A)(i) because his conviction occurred outside the five-
year period. In his reply brief, however, Zaric concedes the correctness of the
respondent’s position that the statute applies because the offense was committed
within the five-year period. We decline to consider Zaric’s argument that his
offense was not a crime involving moral turpitude because it is raised for the
first time in his reply brief. See Cinel v. Connick, 15 F.3d 1338, 1345 (5th Cir.
1994).   We also do not consider the argument because the issue was not
exhausted. See Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001).
      Zaric’s petition for review is DENIED.

                                        2